DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 3-4 introduces “a pair of second guides coupled to the left half and the right half”.  Claim 2, line 4 then refers to “the second guide”.  It is unclear whether the “second guide” is referring to the “left half” or “right half” of the barrier.
Claim 8, lines 27-28 introduces “a pair of second guides coupled to the left half and the right half”.  Claim 8, line 29 then refers to “the second guide”.  It is unclear whether the “second guide” is referring to the “left half” or “right half” of the barrier.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leng (US 2017/0245650) in view of Vickory et al. (AU 2008-101106 A4) and Ghantae (US 6,428,044).
With respect to claims 1 and 7, Leng discloses a bed restraint apparatus (fig. 2) comprising: a barrier (52, 54), the barrier comprising a left half (52) and a right half (54), each of the left half (52) and the right half (54) having an outer edge (fig. 2), an inner edge (fig. 2), an upper edge (fig. 2), a lower edge (fig. 2), an inner face (fig. 2), and an outer face (fig. 2); a hinge (fig. 4) coupled to the barrier (52, 54), the hinge (fig. 4) being coupled to the inner edge (figs. 2, 4) of each of the left half (52) and the right half (54), the left half (52) and the right half (52) swingingly moving between an extended position (fig. 5) and an alternate folded position (paragraphs 3, 33), the left half (52) and the right half (54) in the extended Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Leng, as modified, discloses the structural limitation of the claim.  
With respect to claim 3, Leng, as modified, is silent regarding seat belts.  Ghantae teaches of a pair of seatbelt connectors (32) coupled to the barrier, the pair of seatbelt connectors being coupled to the lower edge of each of the left half and the right half (fig. 2), the pair of seatbelt connectors (32) being configured to engage with a pair of seatbelt buckles (34) of the cab. (Figs. 1-2, col. 2, lines 58-67, col. 3.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ghantae into the invention of Leng, as modified, in order to effectively protect non-driving occupants of a truck.  (Col. 7.)  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leng, Vickory et al. and Ghantae, as applied to claim 1 above, and further in view of Dillon et al. (US 2,611,909).
With respect to claims 4-6, Leng, as modified, is silent regarding handles.  Dillon et al. teaches of each of the left half and the right half having a plurality of handle apertures (fig. 15) extending from the inner face through the outer face; the plurality of handle apertures comprising an upper handle aperture (fig. 15) adjacent the upper edge and a lower handle aperture (fig. 15) adjacent the lower edge of each of the left half and the right half; each of the left half (figs. 15, 18) and the right half (figs. 15, 18) being rectangular and having rounded corners between the outer edge (figs. 15, 18) and the upper edge (figs. 15, 18) and the outer edge (figs. 15, 18) and the lower edge (figs. 15, 18).  (Figs. 15-18, col. 5.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Dillon et al. into the invention of Leng, as modified, in order to decrease weight.  In addition, it would have been an obvious matter of design choice to make the different portions of the barrier of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 includes the following limitations: “a plurality of bar guides (54) coupled to the barrier (12), each of the bar guides (54) having a base portion (56) coupled to the inner face (26) and a rounded extension portion (58) (fig. 6), the plurality of bar guides comprising a pair of inner guides (60) coupled proximal the inner edge (20) of each of the left half (14) and the right half (16) (fig. 2), a pair of second guides (62) coupled to the left half (14) and the right half (16) (fig. 2), and a third guide (63) coupled to the right half (16) between the second guide (62) and the outer edge of the right half (16) (fig. 2), each of the plurality of bar guides (54) having a bar aperture (64) extending through the extension portion (58) (fig. 1), the bar aperture (64) of each bar guide being coaxially aligned with the barrier (12) in the extended position (fig. 1); and a bar (66) coupled to the plurality of bar guides (54), the bar (66) being slidably engaged within the bar aperture (64) of the plurality of bar guides (54) (fig. 1), the bar (66) having a length greater than a distance between the second guide (62) of the left half and the second guide (62) of the right half (figs. 1-2), the bar (66) securing the barrier in the extended position when engaged within at least one bar guide coupled to each of the left half and the right half.”  (Figs. 1-2.)  These along with the other recited limitations was not reasonably found in the prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614